Applicant argues that Henshaw et al. (listed in the Information Disclosure Statement of October 25, 2019) should be considered by the examiner.  In view of the language “or that portion which caused it to be listed” (37 CFR § 1.98(a)(2)(ii)), the examiner is willing to consider the publication if Applicant submits an information disclosure statement that clearly states Figure 25.2 is not present in the file copy.  Since the submission appears to be bona fide, Applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).
The disclosure is objected to because of the following informalities:  At the beginning of the specification, the application or serial number of the parent should be included (MPEP § 211.02 I) in addition to its corresponding patent number.  The period at the end of claim 15 should also be reinstated.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,485,669 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant limitations are clearly set forth in or would have been inherent from said patent claims.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Gabriel et al., US 2013/0150977 A1.  The embodiment of Figures 21-23 includes a prosthetic bone body segment 400 (abstract; paragraphs 0089, 0094) having a porous mesh outer surface 402 with a plurality of through-holes 406 capable of accepting sutures for affixation of a tendon 130 (paragraph 0089).  Regarding claim 2, the pores of the mesh surface 402 support “ligament ingrowth” and “attachment to the patellar tendon 130” (paragraph 0089).  Regarding claims 3 and 5-6, the innately three-dimensional porous mesh structure (Figures 22-23) may be of a biocompatible trabecular metal (paragraphs 0089, 0093), and as for the limitation “formed using thermal deposition” (present claim 5 at line 3), “[t]he patentability of a product does not depend on its method of production” (MPEP § 2113 I).  Regarding claim 8, the “through-hole feature” may alternatively be viewed as the lubricious bearing surface 404 portion of each through-hole 406.  The further limitations of other dependent claims are readily apparent (MPEP § 707) from the passages and drawings referenced above.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gabriel et al., US 2013/0150977 A1.  A mesh average pore size within the claimed range would have been obvious to the ordinary practitioner under routine experimentation and/or analysis because Gabriel et al. 0089), and implants “can be used to relieve the loads on other joints in a similar manner” (paragraph 0063).
Claims 1, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Masini, US 2002/151982 A1.  Figure 2A, for example, illustrates a bone body segment in the form of a humeral prosthesis having an outer surface defining a plurality of raised tabs and holes for affixation of tendons via suturing (abstract; paragraphs 0003, 0007, 0023-0024).
Claims 1, 7, 9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grundei et al., DE 199 31 670 C1, which discloses hollow endoprosthetic bone body segments 1 “formed from a net-like or lattice-like sheath” (machine translation: page 4, last full paragraph; drawings) inherently defining through-hole features capable of attaching tendon sutures via tying and/or gluing, even though such was not the intent (MPEP § 2114).  Regarding claims 11-13, the body segment comprises threaded couplers 7 and 11, the coupler 7 having a taper between the threaded pin 10 and the resilient collar 9 (Figures 2-4).
Claims 1-3, 5-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ferguson, US 2003/0216809 A1, which teaches a bone endoprosthesis 10 with body segment 14 having outer surfaces with suture attachment features involving sutures 38 for affixation of a ligament or tendon 30 (Figure 2; paragraphs 0023-0024, 0033) and a porous mesh 34 adapted to encourage growth and infiltration of tendon collagen fibers to form an enthesis (paragraphs 0029, 0034-0035).  Regarding claims 5-6, the porous mesh 34 may be of a cobalt-chrome material (paragraph 0029, last sentence; page 6, claims 2 and 5); attention is also directed to MPEP § 2113.  The further limitations of other dependent claims are readily apparent (MPEP § 707) from the drawings and cited passages.
4 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson, US 2003/0216809 A1.  Since the Ferguson system is directed to “numerous other types of soft tissue (e.g., ligaments and tendons) at numerous joint locations throughout the body” (paragraph 0024), values within the claimed range would have been obvious under routine experimentation and/or analysis in order to optimize dimensions for soft tissue ingrowth and integration with porous mesh 34.
Claims 1, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Martinez, MX 9600977 A.  The femoral endoprosthetic body segment shown in Figures 5c-5d includes through-holes capable of accepting tendon sutures (even though such was not the intent).
Claim 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez, MX 9600977 A.  Regarding claim 11, couplers 11 and 13 being threaded would have been obvious in order to facilitate attachment to other endoprosthetic components, as seen in Figures 6-7 and 9.  Regarding claim 12, Morse tapers were ubiquitous in the art at the effective date of the present invention and would have been obvious in order to provide frictional locking as a supplement to the threaded engagement for enhanced durability of the assembly.  Regarding claim 14, the body segment outer surface additionally comprises a hexagonal feature 12 engageable by a tool.  The further limitations of other dependent claims are evident from the referenced drawings.
Applicant’s remarks have been considered.  The examiner agrees that Grundei et al. bone body segments 1 are not adapted to the formation of an enthesis, but instant claim 2 and its dependents have not been rejected on the basis of Grundei et al.; the rejection of independent claim 1 and others is more clearly set forth in the above grounds of rejection so as to address Applicant’s arguments.  Regarding Ferguson, the body segment 14 is part of (or a segment of) 10: an enthesis is clearly formed with the porous mesh surface 34 and with the tibial prosthesis 12 (paragraphs 0023, 0034-0035).  Applicant does not identify any supposed definition (MPEP §§ 2111.01 and 2173.05(a)) of “suture attachment features” (amended claim 1 at line 3) that somehow excludes the suturing depicted in Figure 2 and discussed in paragraph 0033 of Ferguson.
	The amendments to claims 1 and 14, which additionally alter the scope of dependent claims 8-10, among others, necessitated the added rejections.  Therefore:
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762. The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jerrah Edwards can be reached at telephone number 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774